DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flat “plane of the body” and flat “plane of the modifier” in claims 12 and 13 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Air Conditioner with Stabilizer and Installation Space Between Fan Blades.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-10, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al. (US 20140102676 A1) hereinafter referred to as Tadokoro in view of Yohagi et al. (JP 2013079617 A) hereinafter referred to as Yohagi and Huang et al. (CN 103968517 A) hereinafter referred to as Huang.
Regarding claim 1, Tadokoro teaches an air conditioner (Fig. 1, indoor unit 1) comprising:
a housing having an inlet (Fig. 1, inlet grille 2) and an outlet (air outlet 3);
a fan in the housing to suck in air through the inlet and discharge air through the outlet (Fig. 2, cross flow fan 8, see dotted arrows representing flow of air from inlet to outlet), and including a plurality of fan blades (Fig. 4a, see plurality of fan blades 13) with an installation space between two fan blades of the plurality of fan blades (see annotated Fig. 4a of Tadokoro below);
a fan driver coupled to an end of the fan by a fastener (Fig. 3, motor 16; ¶ [0047], fan boss 15b is secured to the motor shaft 16a of the motor 16 with a screw or the like), to drive the fan; and
a stabilizer (Fig. 7, stabilizer 9). 
Tadokoro fails to teach wherein the installation space is positioned to allow the fastener to pass through the installation space to couple the fan driver to the fan; and 
including a body having at least a portion extending along the fan at a first distance from the fan, and so as to not be over the installation space as the fan rotates, and a modifier extending along the fan at a second distance, which is greater than the first distance, from the fan, and so as to be over the installation space for at least part of a full rotation of the fan as the fan rotates.
While Tadokoro’s installation space could allow for a fastener to pass through, Yohagi explicitly teaches wherein the installation space is positioned to allow the fastener to pass through the installation space to couple the fan driver to the fan (Fig. 4a and b, fixing tool gap 321; ¶ [0016], fixing tool gap 321 for tightening the screw 323 for fixing the boss 322 and the motor shaft 313a).
Specifically, the combination the examiner has in mind is to position the installation space of Tadokoro to allow for a screw and fixing tool to pass through it as taught by Yohagi. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Yohagi to modify Tadokoro to include the above combination. Doing so allows for the motor rotation shaft to be fastened to the fan boss providing rotational force to the fan (¶ [0006]).
Huang teaches of a stabilizer (Fig. 1, front volute 1) including a body having at least a portion extending along the fan at a first distance from the fan (Fig. 2, front left section volute 11 at length L11 from fan), and so as to not be over the installation space as the fan rotates (see combination with Tadokoro in following paragraph below), and a modifier extending along the fan at a second distance (Fig. 2, front right section volute 12 at length L12), which is greater than the first distance (Fig. 2, see L11 is clearly smaller than L12), from the fan, and so as to be over the installation space for at least part of a full rotation of the fan as the fan rotates (see combination with Tadokoro in the following paragraph below).
Specifically, the combination the examiner has in mind is to replace the stabilizer of Tadokoro with the stabilizer of Huang as the stabilizer of Huang is divided in the middle where the right section is at a greater distance from the fan than the left section and Tadokoro’s installation space is located on the right side of the indoor unit. As a result, the right section of Huang’s stabilizer will be over the installation space for at least part of a full rotation and the left section will not be over the installation space when the fan rotates.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Huang to modify Tadokoro as modified. Doing so would reduce the noise produced within the air conditioning unit by redistributing the air flow (¶ [0069], lines 484-487).
Regarding claim 2, Tadokoro as modified teaches the air conditioner of claim 1, and Tadokoro further teaches wherein a first gap is between the two fan blades of the plurality of fan blades, to thereby form the installation space (see annotated Fig. 4a of Tadokoro below), and
a second gap, smaller than the first gap, is between each two adjacent fan blades the plurality of fan blades, other than the two fan blades (see annotated Fig. 4a of Tadokoro below).
Regarding claim 3, Tadokoro as modified teaches the air conditioner of claim 1, and Huang further teaches wherein the modifier extends from the body (Fig. 4, see front right volute section 12 (AKA the modifier) extending from the front left volute section 11 (AKA the body)).
Regarding claim 4, Tadokoro as modified teaches the air conditioner of claim 1, and Yahagi further teaches wherein the installation space allows at least a portion of a coupling tool for coupling the fan driver to the fan by the fastener to pass therethrough (¶ [0016], gap 321 for a fixing tool is formed).  
Regarding claim 5, Tadokoro as modified teaches the air conditioner of claim 1, and Tadokoro as modified fails to teach wherein the first distance and the second distance satisfy the following relationship:
< the second distance/the first distance < 1.5.
Huang teaches of the distance from the stabilizer to the fan for the body portion to be from 2-8 
mm and for the modified to be from 3-15 mm which could encompass a range of the ratio of lengths from 1.1-1.5 (for example L11 could be 2.7 mm and L12 could be 3 mm). 
Specifically, the combination the examiner has in mind is to make the stabilizer of Tadokoro as modified to have the ratio of 1.1 < the second distance/the first distance < 1.5.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the further teachings of Huang to further modify Tadokoro as modified to include the above combination as applicant appears to have placed no criticality on the claimed range (see Pg. 3, lines 3-5 indicating the two distances may satisfy the relationship) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Tadokoro as modified teaches the air conditioner of claim 1, and Huang further teaches wherein the modifier extends from the body by a step (¶ [0018]).
Regarding claim 10, Tadokoro as modified teaches the air conditioner of claim 1, and Huang further teaches wherein the stabilizer has a first end and a second end (Fig. 2, first end is leftmost portion of the front left portion 11 of the stabilizer and the second end is the rightmost portion of the front right portion 12 of the stabilizer), the second end is closer to the fan driver than the first end (in combination with Tadokoro, Tadokoro teaches the driver is on the right side of the AC unit, see Fig. 3 of Tadokoro), and the modifier is formed at the second end of the stabilizer (modifier is the front right portion of the stabilizer).
Regarding claim 14, Tadokoro teaches of an air conditioner (Fig. 1, indoor unit 1) comprising:
a housing having an inlet (Fig. 1, inlet grille 2) and an outlet (air outlet 3);
a fan driver in the housing (Fig. 3, motor 16);
a fan having an end coupled to the fan driver by a fastener ( ¶ [0047], fan boss 15b is secured to the motor shaft 16a of the motor 16 with a screw or the like), and including an installation space formed on an outer circumferential surface of the end (see annotated Fig. 4a of Tadokoro below); and
a stabilizer partitioning the fan into a portion to which air is brought in to the fan and a portion from which air is discharged from the fan (Fig. 7, stabilizer 9).
Tadokoro fails to teach to allow the fastener to pass through the installation space to couple the fan to the fan driver; and
including a modifier separated from the fan by a gap and concavely formed at an end of the stabilizer that is closest to the fan driver.
While Tadokoro’s installation space could allow for a fastener to pass through, Yohagi explicitly teaches wherein the installation space is positioned to allow the fastener to pass through the installation space to couple the fan driver to the fan (Fig. 4a and b, fixing tool gap 321; ¶ [0016], fixing tool gap 321 for tightening the screw 323 for fixing the boss 322 and the motor shaft 313a).
Specifically, the combination the examiner has in mind is to position the installation space of Tadokoro to allow for a screw and fixing tool to pass through it as taught by Yohagi. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Yohagi to modify Tadokoro to include the above combination. Doing so allows for the motor rotation shaft to be fastened to the fan boss providing rotational force to the fan (¶ [0006]).
Huang teaches of a including a modifier separated from the fan by a gap and concavely formed at an end of the stabilizer that is closest to the fan driver (fig. 2, front right section volute 12 at length L12).
Specifically, the combination the examiner has in mind is to replace the stabilizer of Tadokoro with the stabilizer of Huang as the stabilizer of Huang is divided in the middle where the right section is at a greater distance from the fan than the left section and Tadokoro’s installation space is located on the right side of the indoor unit. As a result, the right section of Huang’s stabilizer will be over the installation space for at least part of a full rotation and be closest to the motor of Tadokoro and the left section will not be over the installation space when the fan rotates .
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Huang to modify Tadokoro as modified. Doing so would reduce the noise produced within the air conditioning unit by redistributing the air flow (¶ [0069], lines 484-487).
Regarding claim 15, Tadokoro as modified teaches the air conditioner of claim 14, and Yohagi further teaches wherein the installation space allows at least a portion of a coupling tool for coupling the fan to the fan driver by the fastener to pass therethrough (¶ [0016], gap 321 for a fixing tool is formed).
Regarding claim 16, Tadokoro as modified teaches the air conditioner of claim 14, and Tadokoro as modified teaches wherein the modifier faces the installation space (the modifier taught by Huang added to Tadokoro will face the installation space of Tadokoro as modified as the modifier is on the right side and so is the installation space).
Regarding claim 18, Tadokoro as modified teaches the air conditioner of claim 14, and Huang further teaches wherein the stabilizer comprises a body formed to have a step from the modifier, and
a gap between the body and the fan has a first distance (Fig. 2, L11),
the gap by which the modifier is separated from the fan has a second distance (Fig. 2, L12).
Tadokoro as modified fails to teach the first distance and the second distance satisfy the following relationship:
< the second distance/the first distance < 1.5.	
Huang teaches of the distance from the stabilizer to the fan for the body portion to be from 2-8 
mm and for the modified to be from 3-15 mm which could encompass a range of the ratio of lengths from 1.1-1.5 (for example L11 could be 2.7 mm and L12 could be 3 mm). 
Specifically, the combination the examiner has in mind is to make the stabilizer of Tadokoro as modified to have the ratio of 1.1 < the second distance/the first distance < 1.5.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the further teachings of Huang to further modify Tadokoro as modified to include the above combination as applicant appears to have placed no criticality on the claimed range (see Pg. 3, lines 3-5 indicating the two distances may satisfy the relationship) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, Tadokoro as modified teaches the air conditioner of claim 14, and Tadokoro further teaches wherein the fan comprises a plurality of fan blades (see annotated Fig. 4a of Tadokoro below), and
a distance between two adjacent fan blades of the plurality of fan blades forms the installation 
space, and is greater than a distance between any other adjacent fan blades of the plurality of fan blades (see annotated Fig. 4a of Tadokoro below).
Claims 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al. (US 20140102676 A1) hereinafter referred to as Tadokoro in view of Yohagi et al. (JP 2013079617 A) hereinafter referred to as Yohagi, Huang et al. (CN 103968517 A) hereinafter referred to as Huang and He et al. (CN 108799201 A) hereinafter referred to as He.
Regarding claim 6, Tadokoro as modified teaches the air conditioner of claim 1, and Tadokoro teaches wherein the fan includes a first fan module that includes the plurality of fan blades (Fig. 4, see end unit 14a), and is arranged along a rotation axis of the fan at the end of the fan to which the fan driver is coupled (Fig. 3, rotation axis 17, motor 16), and
a second fan module including a plurality of fan blades (Fig. 4, see unit 14 adjacent to end unit 14a), arranged adjacent to the first fan module along the rotation axis of the fan (Fig. 4, see unit 14 adjacent to end unit 14a).
Tadokoro as modified fails to teach the modifier extends along the first fan module at the second distance from the first fan module, and
the body extends along the second fan module at the first distance from the second fan module.
He teaches the modifier extends along the first fan module at the second distance from the first 
fan module (Fig. 4, concave-convex structure 12 see combination with Tadokoro as modified in paragraph below; ¶ [0008-0012]), and
the body extends along the second fan module at the first distance from the second fan module (Fig. 4, concave-convex structure 12 see combination with Tadokoro as modified in paragraph below; ¶ [0008-0012])).
Specifically, the combination the examiner has in mind is to add the alternating pattern of the concave-convex structure of He to the stabilizer of Tadokoro as modified so that the stabilizer has a modified section that is furthest from the fan at the first fan module and a body of the stabilizer that is closer to the fan at a second distance extending along the second fan module. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of He to modify Tadokoro as modified. Doing so would further distribute the airflow from the stabilizer taught by Huang by providing more level changes which would reduce the noise at the outlet of the air conditioner (¶ [0017])
Regarding claim 7, Tadokoro as modified teaches the air conditioner of claim 6, and Tadokoro as modified further teaches wherein the plurality of fan blades of the first fan module has a first length, the modifier has a second length extending along the first fan module, and
the first length and the second length satisfy the following relationship:
0.5 < the second length/the first length < 2. (see rationale below)
Tadokoro as modified by He has the stabilizer with a modifier section is aligned with the first fan module 14a and the body of the stabilizer aligns with the second fan module 14. Tadokoro teaches that the length of the end unit 14a ranges from 25-70mm and the second fan module is 80mm (¶ [0053], 14a in the rotational axis direction AX is from 25 to 70 mm, and the length of each of the units 14 other than two end units 14a in the rotational axis direction AX is about 80 mm) which satisfies the relationship of the limitation above. 
Regarding claim 8, Tadokoro as modified teaches the air conditioner of claim 6, and Yohagi further teaches wherein the first fan module has one or two less fan blades than the second fan module (¶ [0016], A gap 321 for a fixing tool is formed by omitting one or two blades 314 out of the plurality of blades 314 passed).
Regarding claim 17, Tadokoro as modified teaches the air conditioner of claim 16, and Tadokoro as modified further teaches wherein the installation space has a first length along a rotation axis of the fan (Tadokoro, see annotated Fig. 4a of Tadokoro below; ¶ [0053], The length of each end unit 14a in the rotational axis direction AX is from 25 to 70 mm), the modifier has a second length along the fan (Huang, Fig. 2, front right volute 12 is on the right half of AC unit).
Tadokoro as modified fails to teach the first length and the second length satisfy the following relationship:
0.5 < the second length/the first length < 2. 
Yohagi teaches wherein each of the sections on the stabilizer are the same length to their corresponding fan module (Fig. 4, concave-convex structure 12 see combination with Tadokoro as modified in paragraph below; ¶ [0008-0012])).
Specifically, the combination the examiner has in mind is to add the alternating pattern of the concave-convex structure of He to the stabilizer of Tadokoro as modified so that the stabilizer has a modified section that is furthest from the fan at the first fan module and a body of the stabilizer that is closer to the fan at a second distance extending along the second fan module. This would result in the ratio of the length of the modified section over the length of the installation space to be satisfied as the length of the installation space is the same as the length of the end unit 14a of Tadokoro and the newly modified stabilizer modifier matches the length of its corresponding fan module which is end unit 14a.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of He to modify Tadokoro as modified. Doing so would further distribute the airflow from the stabilizer taught by Huang by providing more level changes which would reduce the noise at the outlet of the air conditioner (¶ [0017])
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al. (US 20140102676 A1) hereinafter referred to as Tadokoro in view of Yohagi et al. (JP 2013079617 A) hereinafter referred to as Yohagi, Huang et al. (CN 103968517 A) hereinafter referred to as Huang and Na et al. (US 20180112888 A1) hereinafter referred to as Na.
Regarding claim 11, Tadokoro as modified teaches the air conditioner of claim 1, further comprising:
a heat exchanger in the housing (Fig. 2, heat exchanger 7).
Tadokoro fails to teach a drain cover to collect condensed water generated from the heat exchanger, wherein the stabilizer is mounted to the drain cover.
Na teaches of a drain cover to collect condensed water generated from the heat exchanger, wherein the stabilizer is mounted to the drain cover (¶ [0068]).
Specifically, the combination the examiner has in mind is to add the drain to Tadokoro as modified and to have the stabilizer mounted on to the end of the drain.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Na to modify Tadokoro as modified to include the above combination. Doing so allows for the condensate from the heat exchanger to be collected while still mounting the stabilize to be in the correct position to divide the AC unit into a suction and discharge region (¶ [0065-0068]).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al. (US 20140102676 A1) hereinafter referred to as Tadokoro in view of Yohagi et al. (JP 2013079617 A) hereinafter referred to as Yohagi, Huang et al. (CN 103968517 A) hereinafter referred to as Huang and Yoneta et al. (CN 105387592 A) hereinafter referred to as Yoneta.
Regarding claim 12, Tadokoro as modified teaches the air conditioner of claim 1, but Tadokoro fails to teach wherein a plane of the body facing the fan is formed to be flat.
Yoneta teaches wherein a plane of the body facing the fan is formed to be flat (Fig. 7, first and 
second surfaces 33A and 34A).
	Specifically, the combination the examiner has in mind is to make the stabilizer and all its surfaces facing the fan (body and modifier) to be flat as shown in Yoneta. 
	While Yoneta does not explicitly teach that the same orientations of modifier section and body section it still would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Yoneta to modify Tadokoro as modified to change the plane of the surfaces of the stabilizer facing the fan to be flat, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success i.e. separating the AC unit into a suction and discharge region while still reducing pressure with and thus noise, it is likely that product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Regarding claim 13, Tadokoro as modified teaches the air conditioner of claim 1and Yoneta taches wherein a plane of the modifier facing the fan is formed to be flat (see rationale in rejection of claim 12 above).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al. (US 20140102676 A1) hereinafter referred to as Tadokoro in view of Yohagi et al. (JP 2013079617 A) hereinafter referred to as Yohagi and He et al. (CN 108799201 A) hereinafter referred to as He.
Regarding claim 20, Tadokoro teaches of an air conditioner (Fig. 1, indoor unit 1) comprising:
a housing having an inlet (Fig. 1, inlet grille 2) and an outlet (air outlet 3);
a fan driver in the housing (Fig. 3, motor 16);
a fan including a first fan module (Fig. 3, fan 8) having first (end plate 12b) and second ends 
(support plate 12), with the first end coupled to the fan driver by a fastener( ¶ [0047], fan boss 15b is secured to the motor shaft 16a of the motor 16 with a screw or the like), and having an installation space  (see annotated Fig. 4a of Tadokoro below), and
a second fan module coupled to the second end of the first fan module (Fig. 4, impeller unit 14 
adjacent to end unit 14a);
Tadokoro fails to teach positioned to allow the fastener to pass through the installation space to 
couple the first end to the fan driver, and
a stabilizer including a modifier extending along, and distanced from, the first fan module, 
and a body extending along, and distanced from, the second fan module, wherein the body is closer to the second fan module than the modifier is to the first fan module.
	While Tadokoro’s installation space could allow for a fastener to pass through, Yohagi explicitly teaches wherein the installation space is positioned to allow the fastener to pass through the installation space to couple the fan driver to the fan (Fig. 4a and b, fixing tool gap 321; ¶ [0016], fixing tool gap 321 for tightening the screw 323 for fixing the boss 322 and the motor shaft 313a).
Specifically, the combination the examiner has in mind is to position the installation space of Tadokoro to allow for a screw and fixing tool to pass through it as taught by Yohagi. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Yohagi to modify Tadokoro to include the above combination. Doing so allows for the motor rotation shaft to be fastened to the fan boss providing rotational force to the fan (¶ [0006]).
	He teaches a stabilizer including a modifier extending along, and distanced from, the first fan module, and a body extending along, and distanced from, the second fan module, wherein the body is closer to the second fan module than the modifier is to the first fan module (see annotated Fig. 4 of He below, Fig. 4, concave-convex structure 12 see combination with Tadokoro as modified in paragraph below; ¶ [0008-0012]).
	Specifically, the combination the examiner has in mind is to add the stabilizer of He to Tadokoro as modified where each section of the stabilizer of He matches with the fan modules of Tadokoro and to align the modifier section of He to the first fan module of Tadokoro and the body section to the second fan module of Tadokoro so that the modifier section is further away from the fan than the body section.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of He to modify Tadokoro as modified. Doing so would further distribute the airflow from the stabilizer taught by Huang by providing more level changes which would reduce the noise at the outlet of the air conditioner (¶ [0017])

    PNG
    media_image1.png
    699
    942
    media_image1.png
    Greyscale

Annotated Fig. 4a of Tadokoro

    PNG
    media_image2.png
    278
    901
    media_image2.png
    Greyscale

Annotated Fig. 4 of He
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762